PER CURIAM.
Petition for writ of certiorari is denied. Ala.Cr.App., 451 So.2d 398 In denying the writ, we are not to be understood as agreeing that the presumption of correctness rule stated in Norwood v. State, 424 So.2d 1351 (Ala.Cr.App.1982), or the rule of statutory interpretation stated in Hamilton v. Autauga County, 289 Ala. 419, 268 So.2d 30 (1972), has any application in the instant context of a constitutional challenge. Nevertheless, we deny the writ on the authority of Missouri v. Hunter, 459 U.S. 359, 103 S.Ct. 673, 74 L.Ed.2d 535 (1983).
WRIT DENIED.
TORBERT, C.J., and MADD.OX, JONES, SHORES and BEATTY, JJ., concur.